FERNANDEZ, Circuit Judge,
concurring:
I concur in the result, but for different reasons. Those reasons avoid undermining our jurisprudence regarding the curing of premature appeals, do not declare that the district court erred in not doing what no party asked it to do,1 and do not unnecessarily convert a direct appeal into a petition for mandamus. I hasten to add, however, that I do not suggest that the majority opinion is implausible; I just think that it is mistaken.
We do have jurisdiction to hear an appeal from a final judgment. See 28 U.S.C. § 1291. However, at the time that Special Investments filed its notice of appeal there was no final judgment in this case because numerous entities were still parties to the proceeding in the district court, and that court did not direct the entry of a final judgment. See Fed.R.Civ.P. 54(b). Nor did the district court certify issues. See 28 U.S.C. § 1292(b).
Nevertheless, we have often held that the progress of events can cure a premature appeal because “orders adjudicating only some of the claims may be treated as final orders if the remaining claims have subsequently been finalized.” Anderson v. Allstate Ins. Co., 630 F.2d 677, 680 (9th Cir.1980); see also Sec. Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1008 (9th Cir.1997); Ethridge v. Harbor House Rest., 861 F.2d 1389, 1402 (9th Cir.1988). “There is no danger of piecemeal appeal *996confronting us if we find jurisdiction here, for nothing else remains in the federal courts.” Anderson, 630 F.2d at 681.
However, this case does present a unique situation because the order that came later actually determined that the district court had no subject matter jurisdiction in the first place.2 In other words, we are presented with a peculiar, even bizarre, situation where we are asked to review the district court’s dismissal of a party from an action over which the district court lacked subject matter jurisdiction.3 If that seems paradoxical, it is a koan that need not delay us long. Rather, both comity and concinnity direct us to put matters aright and assure that the various parts of the case will come back together where they should have remained in the first place. That being so, I would vacate the district court’s determination on personal jurisdiction. See Toumajian v. Frailey, 135 F.3d 648, 658 (9th Cir.1998) (where district court lacked subject matter jurisdiction, but had not remanded to state court, we ordered remand, and declared that “all orders entered by the district court are necessarily VACATED.”);4 see also Termine v. William S. Hart Union High Sch. Dist., 354 F.3d 1004, 2004 WL 42242 (9th Cir. Jan. 9, 2004) (mem.) (“For prudential reasons, we direct that the district court vacate its opinion.... ”).
The law and the procedures followed in this case put it in a most unusual posture. The district court decided that the federal courts have no subject matter jurisdiction over the case, and that decision is final. Yet, a personal jurisdiction issue was decided and that issue is now before us.
As I see it, only pertinacity would drive us to decide the personal jurisdiction issue when the essence of this case meant that it always belonged in the state, not federal, courts. In the final analysis, the district court’s decision should have no effect on this litigation in the state courts, and I would, therefore, vacate it to assure that it will not haunt the ongoing proceedings.5
*997Thus, I respectfully concur, rather than simply join, in the majority opinion.

. In fact no party even called the problem we face in this case to the attention of the district court.


. At least it so decided, and that decision is unreviewable. See 28 U.S.C. § 1447(d); Abada v. Charles Schwab & Co., Inc., 300 F.3d 1112, 1116-19 (9th Cir.2002). This differs from the situation where there was jurisdiction at the time of removal, but dismissal of a party due to, for example, lack of jurisdiction over that party resulted in a remand. See, e.g., Nebraska ex rel. Dep’t of Soc. Servs. v. Bentson, 146 F.3d 676, 678-79 (9th Cir.1998); Gallea v. United States, 779 F.2d 1403, 1404 (9th Cir.1986).


. Of course, a district court can decide an issue of personal jurisdiction before it decides an issue of subject matter jurisdiction, or, at least, may do so where that will dispose of the case. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 587-88, 119 S.Ct. 1563, 1572, 143 L.Ed.2d 760 (1999). However, the personal jurisdiction decision here did not dispose of the case, and the district court still had to decide the subject matter jurisdiction issue. Thus, even if the district court did properly decide to hear the personal jurisdiction issue first, we would have to consider what should be done when it later decided that there was no subject matter jurisdiction at the start.


. I note that it could be argued that the issue is moot. Certainly nothing we decide here could affect the progress of the case in the federal courts from which it has been ejected. Moreover there is reason to believe that the California state courts would not give effect to an order of a court that, by its own admission, lacked subject matter jurisdiction over the case to start with. See United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 250 (9th Cir.1992), and cases cited; cf. Envtl. Prot. Info. Ctr., Inc. v. Pac. Lumber Co., 257 F.3d 1071, 1076 (9th Cir.2001) (where court lacks jurisdiction, its judgment is ineffective.)


. Because the district court has already remanded the action to the state courts, no further action is required at this time by it or by us.